DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re claim 1, the prior art references, alone or in combination, do not show an image sensing device comprising: a pixel array including a plurality of unit pixels arranged in rows and columns, wherein each of the plurality of unit pixels includes: a photoelectric conversion element to generate charge carriers by converting light incident upon the photoelectric conversion element; a plurality of floating diffusion regions spaced apart from the photoelectric conversion element to hold the charge carriers; a plurality of circulation gates located at sides of the photoelectric conversion element in each of a first direction and a second direction perpendicular to the first direction, configured to create an electric field in different regions of the photoelectric conversion element based on circulation control signals, and configured to induce movement of the charge carriers; and a plurality of transfer gates located between the circulation gates, and configured to transfer the charge carriers generated by the photoelectric conversion element to a corresponding floating diffusion region.

The closest prior references include Kawahito Shoji (WO 2019/112047 A1), Homma Mitsuru et al. (WO 2007/026779 A1), Sakano et al. (US 9,661,194 B2), Baek et al. (US Pub. 2021/0250529 A1), Cho et al. (US Pub. 2021/0202547 A1), Choi (US Pub. 2021/0028209 A1),  Jin (US Pub. 2020/0203416 A1), Lee (US Pub. 2019/0148448 A1), and Suzuki et al. (JP 2007-325139 A). The references disclose various elements of the claims including the unit pixels, photoelectric conversion element, floating diffusion regions, and the transfer gates. However, the references do not specifically show a plurality of circulation gates located at sides of the photoelectric conversion element in each of a first direction and a second direction perpendicular to the first direction, configured to create an electric field in different regions of the photoelectric conversion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815